DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/2022 was properly filed.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement (IDS) is being considered by the Examiner.

It is noted that the IDS filing now also includes the reference JP No. 2017-97643 for consideration, which was previously identified in the Non-Final Office Action as needing to be listed in the IDS for consideration. This has now been done and the reference has been considered.  

Response to Amendments
Acknowledgement is made of Applicant's claim amendments on 3/2/2021. The claim amendments are entered. Presently, claims 1 and 3-6 are now pending. Claim 2 has been cancelled. Claims 1, 5, and 6 have been amended.

Applicant has amended the title so that it sufficiently describes the inventive concept. Accordingly, the specification objection is withdrawn. 


Response to Arguments
Applicant's arguments filed on 3/2/2022 have been fully considered but they are not persuasive.

Applicant argues that the amended claim limitations are allegedly sufficient to overcome the §101 rejection because they are aligned with Example 39 in 2019 PEG (Applicant’s reply pgs. 6-7). This is not persuasive. Example 39 recites a method for training a neural network (NN) for facial detection purposes, wherein the training comprises collecting and transforming a data set, creating a first training data set, training the NN in a first stage using the first data set, creating a second training data set for a second stage of training, and then training the NN in a second stage using the second training data set. Note that the claim in example 39 clearly recites that the NN is being trained via two stages using two data sets. Accordingly, it is not practical for the human mind to train a NN, much less train in two different stages using two data sets. Thus, there is no abstract idea, namely mental process, involved in example 39, rendering it §101 eligible. Given this analysis, we now turn to the claims at issue in the present case. 
Here, the claim just recites that the Betti sequence is determined “using machine learning model” and “learning the machine learning model” or “learn the machine learning model”. Unlike Example 39, there is no description of the training of the machine learning model, simply its use and learning. As such, neither limitation is sufficient to overcome the §101 rejection because it does not provide any details that is sufficiently more than the judicial exception. A machine learning model is, under a broadest reasonable interpretation, a software program that can be executed on a generic computing device. Thus, the incorporation of the machine learning model without anything more does not amount to significantly more than the judicial exception because it is simply the implementation of the mental process on a generic computing device. 

Applicant argues that the combination of Saveliev with Berwald allegedly fails to cure the deficiencies because they do not teach the newly amended claim limitations (Applicant’s Reply pgs. 6-8). While the cited references do not explicitly teach the newly amended claim limitations, their combination does teach the amended claim limitations when considered in conjunction with Pisoni, which has been incorporated into the rejection of the independent claims as necessitated by Applicant’s amendments. 

Applicant also argues that Saveliev allegedly only teaches a vector of image vectors (Applicant’s reply pgs. 7-8). This is not persuasive because Saveliev teaches the vectors in correlation with a dynamic image that can be decomposed into sequences/frames with time adjacency as shown in the updated mapping below. Thus, Saveliev teaches the amended claim limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the occurrence time” on line 4.  There is insufficient antecedent basis for this limitation in the claim. Similarly, claims 5 and 6 also recite “the occurrence time” on lines 3 and 4, respectively. There is also insufficient antecedent basis for this limitation in these claims.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 5, and 6 are also rejected for being indefinite because the last limitation simply recites “learning the machine learning model in accordance with a determination result” or “learn the machine learning model in accordance with a determination result”, but it is not clear what is being meant by “learning the machine learning model” or “learn the machine learning model”. While the claims recite that the machine learning (ML) model is using the determination result, it is not clear what exactly is being learnt by the ML model using this result or even what constitutes this determination result. Accordingly, the claim limitation is indefinite because it is not clear what the learning entails, i.e. what exactly is being learnt by the ML model. Claims 3-4 are rejected by virtue of their dependency from claim 1 either directly or indirectly. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In evaluating subject matter eligibility under 35 U.S.C. §101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim falls within one of the four statutory categories, then the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). 
The Step 2A analysis is broken down into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, or certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, then the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If so, then the evaluation ends and there is no §101 rejection under Step 2A. However, if it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, then the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). 
In Step 2B, if an abstract idea is present within the claim, then any element or combination of elements in the claim must sufficiently amount to significantly more than the abstract idea itself in order to qualify as eligible subject matter under §101. 
Applicant is advised to consult the 2019 PEG for more details of this analysis.
Step 1
	Under the first part of the analysis, claims 1, 3, and 4 recite a computer-readable recording medium, claim 5 recites a method, and claim 6 recites an apparatus. Accordingly, these claims fall within the four statutory categories and the analysis now proceeds to Step 2A, Prong 1. 

Step 2A, Prong 1
	Under this step, a determination is made as to whether the claims recite a judicial exception (e.g. mathematical concepts, mental processes, or certain methods of organizing human activity). In this case, the claims are determined to recite a judicial exception as explained below.
Claims 1, 3, and 4 are analyzed below. Independent claims 5 and 6 are substantially similar to independent claim 1 and thus are rejected for the same/similar reasons as claim 1. Independent claim 5 is just a method claim, which still amounts to the abstract idea. Likewise, independent claim 6 just adds in an apparatus, which still amounts to an abstract idea that can be performed on a generic computer. 

Claim 1 recites:
…
third generating a Betti sequence by applying persistent homology transform to the plurality of local variable points for which the interval vectors serving as starting points are different (which amounts to a mathematical concept. See MPEP 2106.04(a)(2)(I).); and 
determining a type of the plurality of events based on the Betti sequence using machine learning model (which amounts to a mental process that can be performed on a generic computer as denoted by the machine learning model because determining a type of event based on the Betti sequence is a process that, under a broadest reasonable interpretation, relates to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pen and paper. The incorporation of a machine learning model to perform the determination amounts to a generic computer to perform the mental process because the model is simply software run on a generic computer. Thus, the limitation amounts to a mental process that can be performed on a generic computer See MPEP 2106.04(a)(2)(III)(C).); ….

Claim 4 recites:
The non-transitory computer-readable recording medium according to claim 3, wherein, the third generating includes generating a quasi- attractor that is a set of the local variable points in a space in the designated number of dimensions and generating the Betti sequence corresponding to the interval vector by applying persistent homology transform to the quasi- attractor (which amounts to a mathematical concept. See MPEP 2106.04(a)(2)(I).).

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must now be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.



Claim 1 recites:
A non-transitory computer-readable recording medium having stored therein a determination program that causes a computer to execute a process comprising (which amounts to an additional element of applying the judicial exception on a generic computing device. See MPEP 2106.05(f).): 
first generating an interval vector having a plurality of components that are the occurrence time of adjacent events among a plurality of events that have occurred in chronological order (which amounts to an additional element of selecting a particular data source or type of data to be manipulated. See MPEP 2106.05(g).);
second generating a plurality of local variable points each of which includes specific components as one set of coordinates, using a predetermined number of consecutive interval vectors in the chronological order (which amounts to an additional element of selecting a particular data source or type of data to be manipulated. See MPEP 2106.05(g).); 
…
learning the machine learning model in accordance with a determination result (which amounts to an additional element of applying the judicial exception on a generic computing device. See MPEP 2106.05(f).). 

Claim 3
The non-transitory computer-readable recording medium according to claim 1, wherein, the second generating includes generating each of the local variable points by extracting, in order of occurrence, a predetermined designated number of components from the predetermined number of consecutive interval vectors while sliding the components one by one (which amounts to an additional element of selecting a particular data source or type of data to be manipulated. See MPEP 2106.05(g).).

Step 2B 
Based on the Step 2A determination that the claims are directed to a judicial exception, it must now be determined if the claims contain any element or combination of elements that sufficiently amount to significantly more than the judicial exception as stipulated in Step 2B in order to qualify as eligible subject matter under §101. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis.  
Furthermore, the claim limitation elements recited above also correspond to well-understood, routine, and conventional activities as described below.

Claim 1 recites:
A non-transitory computer-readable recording medium having stored therein a determination program that causes a computer to execute a process comprising (which amounts to an additional element in correlation with a well-understood, routine, and conventional activity of applying the judicial exception. See MPEP 2106.05(f).): 
first generating an interval vector having a plurality of components that are the occurrence time of adjacent events among a plurality of events that have occurred in chronological order (which amounts to an insignificant extra-solution activity that is well-understood, routine, and conventional. See MPEP 2106.05(g). Wherein “arranging a hierarchy of groups, sorting information” and “performing repetitive calculations” are known to be well-understood, routine, and conventional activities when recited at a high level of generality (see MPEP 2106.05(d)(II)).);
second generating a plurality of local variable points each of which includes specific components as one set of coordinates, using a predetermined number of consecutive interval vectors in the chronological order (which amounts to an insignificant extra-solution activity that is well-understood, routine, and conventional. See MPEP 2106.05(g).); 
…
learning the machine learning model in accordance with a determination result (which amounts to an additional element in correlation with a well-understood, routine, and conventional activity of applying the judicial exception. See MPEP 2106.05(f).). The concept being described is well-known to PHOSITA as shown by the Pisoni reference in the mapping below.)

Claim 3
The non-transitory computer-readable recording medium according to claim 1, wherein, the second generating includes generating each of the local variable points by extracting, in order of occurrence, a predetermined designated number of components from the predetermined number of consecutive interval vectors while sliding the components one by one (which amounts to an insignificant extra-solution activity that is well-understood, routine, and conventional. See MPEP 2106.05(g).).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Saveliev et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2007/0036434, hereinafter Saveliev) in view of Berwald et. al., “Automatic recognition and tagging of topologically different regimes in dynamical systems” (hereinafter Berwald) and Pisoni (U.S. Pat. App. Pre-Grant Pub. No. 2019/0005358, hereinafter Pisoni)
Regarding claim 1, Saveliev teaches:
A non-transitory computer-readable recording medium having stored therein a determination program that causes a computer to execute a process comprising ([0325]: describing computer machine readable medium): 
first generating an interval vector having a plurality of components that are the occurrence time of adjacent events among a plurality of events that have occurred in chronological order ([0169]-[0172], [0174], and [0227]-[0228]: describing vectors of dynamical images that includes time-related parameters, wherein such images can comprise “time-dependent plurality of objects as frames aligned with each other in a common space or ambient objects, and an adjacency relation defined on this plurality”. That is, the dynamical images can be decomposed into adjacent time dependent frames/sequences ([0089]-[0090], [0102], [0212]-[0213], [0215], [0262], and [0280]).);
second generating a plurality of local variable points each of which includes specific components as one set of coordinates ([0226]-[0230]: describing variable points comprising n-dimensional cell complex and m-vectors with temporal (t) parameters for dynamical images, wherein the parameters can be fixed/predetermined, which can be used to compute a plurality of coordinates for the dynamical images.), …; 
third generating a Betti sequence by applying persistent homology transform to the plurality of local variable points for which the interval vectors serving as starting points are different ([0101]-[0105] and [0192]-[0193]: describing application of persistent homology transform computations on dynamical objects/images that can have different sizes or frames, i.e. local variable points, resulting in different starting boundary points for computation. The computations resulting in Betti numbers ([0119], [0129], and [0180]-[0181].);  
([0216]-[0223]: describing various Betti numbers based on various different events and a corresponding homology computations for the Betti numbers based on those various events.) ….

While the cited reference teaches the limitations of claim 1, it does not explicitly teach: “using a predetermined number of consecutive interval vectors in the chronological order” on lines 7-8. Berwald discloses the claim limitations, teaching: vectors associated with a time interval via a time discretization of equal time increments that are predetermined to be of a sufficiently small value, wherein the vectors are in a consecutive and chronological order that starts from an initial condition/time to a further time point with increments of delta t (Berwald pg. 4). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the elements of the generating steps in the cited reference to include the vectors in Berwald. Doing so would enable “development of a methodology independent of dimension to detect the presence of a critical transitions. By studying the persistent homology of the point cloud data over windows (subsets) of a time series we can analyze and detect topologically distinct regimes of the behavior of the dynamical system. Another important feature of our approach is that it is robust, in the sense that data sets that are very close to one another yield topological objects that are also very close to one another, relative to some appropriate metric” (Berwald pg. 1). 

While the cited references in combination teach the above limitations of claim 1, they do not explicitly teach: “using machine learning; learning the machine learning model in accordance with a determination result” on lines 12-15. Pisoni teaches: 
“using machine learning (Pisoni [0017], [0050]-[0051] and Table 1: describing machine learning comprising deep neural network (DNN) and training that includes learning.); 
learning the machine learning model in accordance with a determination result” that the prediction/determination results are used by the training module in correlation with a deep neural network (DNN), i.e. a type of machine learning model/system, so that the DNN can learn to improve its performance and predictive abilities (Pisoni [0017] and [0050]-[0052]). See also Pisoni [0099]-[0100] and [0107]-[0108]: further describing the various training and learning process that can be done on the DNN. The process can be implemented as shown in Tables 1 and 2.).”
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the elements of the generating steps and vectors in the combined cited references to include the machine learning in Pisoni. Doing so would enable an “environment 100 for training a neural network to predict sub-type labels for objects depicted in an image” (Pisoni [0027]).

Regarding claim 3, the rejection of claim 1 is incorporated. Saveliev teaches:
The non-transitory computer-readable recording medium according to claim 1, wherein, the second generating includes generating each of the local variable points by extracting, in order of occurrence, a predetermined designated number of components … while sliding the components one by one ([0273]: describing a feature extraction process for extracting feature components from objects in dynamical images, wherein the process comprise Betti components related to the features and the process can terminate when a predetermined number of components have been obtained. The process can occur in real-time or in a continuous manner via tracking of the object and its corresponding components slowly over consecutive time intervals/frames ([0280]-[0283]).).

While the cited reference teaches the above limitations of claim 3, it does not explicitly teach: “from the predetermined number of consecutive interval vectors”. Berwald further describes the claim limitations, teaching: vectors associated with a time interval via a time discretization of equal time increments that are predetermined to be of a sufficiently small value, wherein the vectors are in a consecutive and chronological order that starts from an initial condition/time to a further time point with increments of delta t (Berwald pg. 4). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the elements in the cited reference to include the vectors in Berwald. A motivation to combine the cited references with Berwald was previously given.

Regarding claim 4, the rejection of claim 3 is incorporated. Berwald further teaches:
The non-transitory computer-readable recording medium according to claim 3, wherein, the third generating includes generating a quasi-attractor that is a set of the local variable points in a space in the designated number of dimensions and generating the Betti sequence corresponding to the interval vector by applying persistent homology transform to the quasi- attractor (Berwald pgs. 4-5: describing a process comprising a quasi-attractor related to a plurality of various point cloud dataset in a space with some designated dimensions and the computation of a persistent homology transform on the point cloud to calculate Betti numbers, wherein the process comprises vector intervals and vector spaces. See also Berwald pg. 9-10: describing another example of an attractor, i.e. the Lorenz attractor, which can be used in dynamic and quasi-periodic systems.).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the elements in the cited reference to include the computations and vectors in Berwald. A motivation to combine the cited references with Berwald was previously given.

Regarding independent claim 5, claim 5 is substantially similar to independent claim 1 and therefore is rejected on the same grounds as claim 1. Claim 5 is a method claim that corresponds to medium claim 1. 
A mapping is shown below for the limitations of claim 5 that differ from claim 1. Saveliev teaches:
…using a processor ([0325]: describing a processor)….
  29Docket No. PFJA-18060-US: Status:Final
Regarding independent claim 6, claim 6 is substantially similar to independent claim 1 and therefore is rejected on the same grounds as claim 1. Claim 6 is an apparatus claim that corresponds to medium claim 1. 
A mapping is shown below for the limitations of claim 6 that differ from claim 1. Saveliev teaches:
A determination apparatus comprising: a processor configured to ([0325]: describing a computer comprising a processor for running the algorithmic computations. Wherein the algorithmic computations can comprise a homology determination with Betti numbers ([0173], [0176], and [0181]).): ….

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Eberlein et. al. “Report: Graph Theory and Quantum Statistical Mechanics”: describing topological homology and Euler computations in correlation with Betti numbers. Wherein the “n-th Betti number bn represents the rank of the n-th homology group Hn. It tells us the maximum amount of cuts that must be made before separating a topological surface into two pieces.” With regards to Euler characteristics of a topological space, the Euler characteristic is defined by “the alternating sum of its Betti
numbers”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.H./Examiner, Art Unit 2121                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128